 



Exhibit 10.18
FOUNDRY NETWORKS, INC.
2006 STOCK INCENTIVE PLAN
STOCK UNIT AGREEMENT
     This Stock Unit Agreement (the “Agreement”) is made and entered into as of
_________, 200___ by and between Foundry Networks, Inc., a Delaware corporation
(the “Company”), and _________ pursuant to the Foundry Networks, Inc. 2006 Stock
Incentive Plan (the “Plan”). To the extent any capitalized terms used in this
Agreement are not defined, they shall have the meaning ascribed to them in the
Plan, which is attached to, and made a part of, this Agreement. In the event of
a conflict between the terms and provisions of the Plan and the terms and
provisions of this Agreement, the Plan terms and provisions shall prevail.
     In consideration of the mutual agreements herein contained and intending to
be legally bound hereby, the parties agree as follows:
     1. Restricted Stock Units. Pursuant to the Plan, the Company hereby grants
to you, and you hereby accept from the Company, ____________ stock units, each
of which is a bookkeeping entry representing the equivalent in value of one
(1) Share (the “Restricted Stock Units”), on the terms and conditions set forth
herein and in the Plan.
     2. Vesting of Restricted Stock Units. So long as your Service continues,
the Restricted Stock Units shall vest in accordance with the following schedule:
12.5% of the total number of Restricted Stock Units shall vest on _________,
200___ (the 6-month anniversary of the vesting commencement date) and 1/48th of
the total number of Restricted Stock Units shall vest on each monthly
anniversary thereafter.
     3. Termination of Service. In the event of the termination of your Service
for any reason, all unvested Restricted Stock Units shall be immediately
forfeited without consideration.
     4. Settlement of Restricted Stock Units. Restricted Stock Units shall be
automatically settled in Shares upon vesting of such Restricted Stock Units,
provided that the Company shall have no obligation to issue Shares pursuant to
this Agreement unless and until you have satisfied any applicable tax
withholding obligations pursuant to Section 5 below and such issuance otherwise
complies with all applicable law. Prior to the time the Restricted Stock Units
are settled upon vesting, you will have no rights other than those of a general
creditor of the Company. Restricted Stock Units represent an unfunded and
unsecured obligation of the Company.
     5. Withholding Taxes. You agree to make arrangements satisfactory to the
Company for the satisfaction of any applicable withholding tax obligations that
arise in connection with the Restricted Stock Units which, at the sole
discretion of the Committee, may include (i) having the Company withhold Shares
from the settlement of the Restricted Stock Units, or (ii) any other arrangement
approved by the Company, in either case, equal in value to the amount necessary
to satisfy any such withholding tax obligations. The Company shall not be
required to issue Shares pursuant to this Agreement unless and until such
obligations are satisfied.

 



--------------------------------------------------------------------------------



 



     6. Tax Advice. You represent, warrant and acknowledge that the Company has
made no warranties or representations to you with respect to the income tax
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company or the Company’s representatives for an
assessment of such tax consequences. YOU UNDERSTAND THAT THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR
REGARDING ANY RESTRICTED STOCK UNITS. NOTHING STATED HEREIN IS INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER
PENALTIES.
     7. Non-Transferability of Restricted Stock Units. The Restricted Stock
Units shall not be transferable other than by will or the laws of descent and
distribution. The designation of a beneficiary does not constitute a transfer.
The terms of this Agreement shall be binding upon your executors,
administrators, heirs, successors and assigns.
     8. Restriction on Transfer. Regardless of whether the transfer or issuance
of the Shares to be issued pursuant to the Restricted Stock Units have been
registered under the Securities Act or have been registered or qualified under
the securities laws of any state, the Company may impose additional restrictions
upon the sale, pledge, or other transfer of the Shares (including the placement
of appropriate legends on stock certificates and the issuance of stop-transfer
instructions to the Company’s transfer agent) if, in the judgment of the Company
and the Company’s counsel, such restrictions are necessary in order to achieve
compliance with the provisions of the Securities Act, the securities laws of any
state, or any other law.
     9. Stock Certificate Restrictive Legends. Stock certificates evidencing the
Shares issued pursuant to the Restricted Stock Units may bear such restrictive
legends as the Company and the Company’s counsel deem necessary under applicable
law or pursuant to this Agreement.
     10. Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Shares issued pursuant to the Restricted Stock Units may be conditioned upon
you making certain representations, warranties, and acknowledgments relating to
compliance with applicable securities laws.
     11. Voting and Other Rights. Subject to the terms of this Agreement, you
shall not have any voting rights or any other rights and privileges of a
stockholder of the Company unless and until the Restricted Stock Units are
settled upon vesting.
     12. No Employment Rights. Neither the Plan nor this Stock Unit Award shall
be deemed to give you a right to remain an Employee, Consultant or director of
the Company, a Parent, a Subsidiary or an Affiliate. The Company and its Parents
and Subsidiaries and Affiliates reserve the right to terminate your Service at
any time, with or without cause, and for any reason, subject to applicable laws.
     13. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or 48 hours after being deposited in the U.S. mail, as certified
or registered mail, with postage prepaid, and

2



--------------------------------------------------------------------------------



 



addressed to the Company at its principal corporate offices and to you at the
address maintained for you in the Company’s records.
     14. Entire Agreement; Enforcement of Rights. This Agreement, together with
the Plan, sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and therein and merges all prior
discussions between the parties. Except as contemplated under the Plan, no
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
     15. Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
     16. Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.
     17. Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of you under this Agreement may not be
assigned without the prior written consent of the Company.
     18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
*   *   *   *
(Signature Page Follows)

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this
___ day of                     , 200_.
FOUNDRY NETWORKS, INC.

                 
By:
                              (Signature)
   
 
               
Name:
                         
 
               
Title:
                         
 
               
RECIPIENT:
               
 
                     
 
               
By:
                              (Signature)
   
 
               
Address:
                         
 
               
 
                     
 
                Telephone Number:                          
 
                Email Address:                          

I,                                         , spouse of                     ,
have read and hereby approve the foregoing Agreement. In consideration of the
Company’s granting my spouse the right to the Restricted Stock Units as set
forth in the Agreement, I hereby agree to be bound irrevocably by the Agreement
and further agree that any community property or other such interest that I may
have in the Restricted Stock Units and the underlying Shares shall hereby be
similarly bound by the Agreement. I hereby appoint my spouse as my
attorney-in-fact with respect to any amendment or exercise of any rights under
the Agreement.

       
 
Spouse of Recipient
   

4 

